I am unable to concur in the disposition that is now being made of the appeal in this case. When it was heard En Banc, eight members of the court took part in the decision thereof. In his brief, the respondent did not answer the brief of appellants on the merits, but urged that the appeal could not be considered because the appellants had not complied with paragraph 5 of Rule XVI of this court, 193 Wash. 25-a, which contains the following language: "Where *Page 279 
an objection is based on an instruction of the court, the instruction shall be set forth in the brief in full."
When the case was decided, an anomalous situation developed: Three of the eight judges were of the opinion that the rule did not apply to appellants, but that the order of the lower court granting a new trial should be affirmed. Three of them were of the opinion that the rule applied, and that the appeal should not be considered, but that, as the other two judges were of the opinion the rule did not apply, they should consider the appeal on its merits, and, in doing so, were of the opinion that the questions involved were for the jury. Two of the judges were of the opinion that the rule did not apply to appellants, that the lower court erred in granting a new trial, and that judgment should be entered on the verdict of the jury. Thus, the net result was that five of the eight judges were of the opinion that the questions the trial court had held should not have been submitted to the jury, and for that reason granted a new trial, were questions for the jury, which, in effect, was tantamount to saying that the trial court was in error in granting a new trial, and that judgment should be entered on the verdict.
Faced with this situation, the appellants petitioned this court for an order directing that judgment be entered on the verdict. The respondent then filed a brief in which he reiterated his contention that the rule of court had not been complied with and, hence, the appeal should not be considered, and presented his argument on the merits of the case. The appellants filed a reply brief. The case was then heard En Banc, one of the judges theretofore participating being on a leave of absence and two judges in the meantime having been added to the court.
Now, a majority of the court, after the case has once been decided on the merits by five out of eight judges, *Page 280 
recede and cast upon the prevailing party the burden of a new trial. I would not object so much if the recession had been on the merits, as the questions involved are at least debatable, but the recession is with reference to the application to appellants of the rule of court. Judge Beals, in the opinion written by him, very clearly points out why the rule should not be held applicable to appellants when he said:
"The portion of the rule quoted was, of course, intended to render an appellant's assignment of error, when based upon an instruction of the court, together with his argument on such an assignment, readily understood without examination of the transcript. The rule is an excellent one, and has served a good purpose. We have extended the strict terms of the rule by holding that, when error is assigned upon the refusal of the court to give a requested instruction, the requested instruction must be printed in full in appellant's brief. While such a situation as that here presented seems to fall within the spirit of the rule it certainly is not included in the language used, as appellant is not basing any objection upon an instruction of the court, but on the contrary, is contending that the instructions as given were correct, and that the court did not commit error in refusing the instruction requested by respondent. Rules of court, which may be amended at any time, should not be so liberally construed as to include matters not reasonably within the language of the rule, when such construction would operate to the detriment of a litigant. Appellant bases no objection on any instruction of the court, and while the printing in appellant's brief of the instructions which the trial court held erroneous would have been advisable, appellant was not required to do this, and is entitled to have his appeal considered on the merits."
It is quite apparent that, when the rule was framed, the court had in mind the usual situation, namely, when a party to an appeal is complaining of an instruction given or refused. When rules of court are framed, *Page 281 
it cannot reasonably be foreseen all of the situations that may subsequently arise to which the rule should apply. But the remedy is to amend the rule in the regular way, and not to do so by interpretation. In any event, if it be amended by interpretation, it should not operate retroactively. I think the court should direct that judgment be entered on the verdict.
BLAKE and MALLERY, JJ., concur with GRADY, J.